DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the unmodified First Embodiment, encompassing claims 1-5, 13-16, 18 and 19, in the reply filed on 01/21/2022 is acknowledged.
Claims 6-12, 17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.

Claim Objections
Claim 8 is objected to because of the following informalities:  the status identifier of the claim is inconsistent with the election without traverse in the reply filed on 01/21/2022.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a contact area ratio between the heater and the heat transfer member within a first region of the heater including a single heating less than a contact area ratio between the heater and the heat transfer member within a second region of the heater including an interval between a pair of adjacent heating elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEATING DEVICE AND IMAGE PROCESSING APPARATUS INCLUDING HEAT TRANSFER MEMBER HAVING A RECESS
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 14 recites inter alia, “wherein a contact area ratio between the heater and the heat transfer member within a first region of the heater including a single heating element is less than a contact area ratio between the heater and the heat transfer member within a second region of the heater including an interval between a pair of adjacent heating elements” (emphasis added).  These features are not supported by the written description. According to the originally filed written description (pages 26-27), the heat transfer member 70 is in contact with the heater unit 40 in a region X (in which an interval G is formed between a pair of adjacent heating elements 50) at a second contact area ratio that is less than a first contact area ratio in a region Y, in which a heating element 50 extends along the y direction at a constant width. Thus, the effect of the claimed features is not predictable without undo experimentation.  Additionally, there are no working examples illustrating the claimed features.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13-16, 18, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial direction of the cylindrical film" in the 3rd paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5 recite the limitation "the direction orthogonal to the axial direction ".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art this limitation is interpreted as the direction perpendicular to the axial direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 4, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0363995 to Takagi.

Takagi teaches:

a cylindrical film (41); 
a heater (46) disposed inside a region surrounded by the cylindrical film and contacting an inner surface of the cylindrical film, the heater having a plurality of heating elements (51) on a first surface (lower surface of 501), the heating elements spaced from each other at intervals along the axial (X) direction of the cylindrical film; and 
a heat transfer member (503, FIG.14A-14C) contacting a second surface of the heater (upper surface of 501) opposite the first surface, wherein 
in a (YZ) cross section orthogonal to the axial direction through a first region of the heater including just a single one of the heating elements, the heat transfer member contacts the second surface for a first length in a (Y) direction perpendicular to the axial direction, and in a cross section orthogonal to the axial direction through a second region of the heater including an interval (56) between a pair of adjacent heating elements, the heat transfer member contacts the second surface for a second length in the direction perpendicular to the axial direction, and 
the second length is less than the first length (by the length of 60 in the Y direction).  
(claim 3 and 19)	The heating device according to claims 1 or 18, wherein the heat transfer member has a recess that is adjacent to the second surface in the second region (a recess is formed in the protecting layer 503 where heat good conductors 60 are disposed, FIG14C).
(claim 4)	The heating device according to claim 1, wherein the heat transfer member has a plurality of recesses that are adjacent to the second surface in the second region (FIG.14C). 
Allowable Subject Matter
Claims 2, 5, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0139708 and US 1,094,2479 are relevant to the field of heating devices including heat transfer members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Arlene Heredia/Primary Examiner, Art Unit 2852